Filed 8/17/11




           IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )                            S085348
           Plaintiff and Respondent, )
                                     )                      San Bernardino County
           v.                        )                    Super. Ct. No. FWV-15543
                                     )
GABRIEL CASTANEDA,                   )
                                     )                     ORDER MODIFYING
           Defendant and Appellant.  )                         OPINION
 ___________________________________ )



        THE COURT:
        The opinion herein, filed on June 30, 2011, appearing at 51 Cal.4th 1292, is
modified as follows:
        The fourth sentence of the first paragraph on page 1303, commencing with the
words “Their third appointment” and ending with the words “alone in the office,” is
modified to read as follows:
        Their third appointment was on Monday, March 9, at 9:30 a.m., when the victim
apparently was alone in the office.
        This modification does not affect the judgment.